Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 April 1772
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured Sir
Boston April 10 1772
I am highly obliged by your Favours of the 13th and 14th Janry, with which I received the Gum, with the Amount of which please to charge my Father and I will pay him here, as it will be needless to keep open 2 Accounts when one will be sufficient. After I have made the Rubbers I will take the liberty to inform you of their Success. I am obliged by your paying the Money to Mr. Warren, tho’ I was afterwards sorry, I desired it fearing You would think I had taken too great a Liberty, but I did not intend you should have put the Money out of your hands, when you was in advance for my Brother; my Father will endeavour to remit you for him as soon as he can, with regard to my Uncles Money I only meant it should be so paid, in case he had offered it, and am glad you did not ask him for it. I am fully convinced of the Advantages as well as Necessity of adhering to the ready Money Plan, which I am determined not to vary from, for it is certainly best, and I now feel myself happy that no Failures of Merchants can hurt me, and although it can’t be expected that I should at first sell so many Goods as those who trade on Credit, I flatter myself it will in the End be more beneficial, for (as you have observed) tho’ the Profits may not seem so much at First, they will finally be more, coming without the Deductions of Bad Debts, and supposing the Goods to fetch only the first Cost, (which may reasonably be supposed,) One has it in one’s Power at any Time to pay all one’s Debts, if there should be a pressing Occasion: but when I came from England with Goods, there was an Order from my Father on the Water, of a considerable Value, which came just after I had arived, and as neither of us knew of the others Intention, the Goods were not so well assorted, there being many Things of the same kind in both Orders, therefore I have been obliged to put of as many as I could by building a Brigantine, which is the only Instance wherein I have varied from the ready money Plan, and which should not have done but for the above Reasons, but hope it will turn out as well. I shall send her as soon as possible to Champion & Dickason to be sold which if only at the first Cost, will answer very well, as I put of the Goods for her at a good Advance. I mak a Remittance with her to them as I appropriated only such Goods to the payment of her as came from them, and not any of the proceeds of the Cloths. Shipping I know is a precarious Business, which no person without a Capital of his own has a right to enter into, and which I shall have no further Concerns with than I am obliged to, therefore shall get rid of the Brig as soon as I can, and strictly adhere to the old Plan. I trouble you with these Circumstances fearing, if you should hear of this Matter without knowing the Reasons, you would think I was sporting with my Correspondents Property, and because I think myself obliged to keep nothing from You, in consequence of your kind reccommendation to Mr. Warren, whose Account is thus
Goods Received—


£799 12s. 11¼d. Dr —
Cash you paid
82
3s.
9½d.
Cr



Montagu’s Bill
100
0s.





Sergants do
100






Bowers — do
160
  
  
  




442
3s.
9½d.




Ballance
  357
  9s.
  1¾d.
  




  £799
  12s.
  11¼d.
  



Which Ballance I shall pay as soon as I can; the greater part of what is already paid, is before the Term of Credit is expired, and I beleive the last Bill will be but a few Days after it, but he may depend nothing but want of Ability, shall occasion Delay, which I will do my utmost endeavours to avoid.
We have had an uncommon hard Winter, by which Business has much suffered, our Streets have all the while been filled with Snow, and last Week we had as severe a Snow Storm as ever we had, near 5 foot of Snow fell and for some Days all Intercourse with the Country was prevented, at present we have fine Weather. We all expect Josiah has taken his Passage before this, therefore do not write him but please to give my love to him, if he is still with You, and tell him we are suprized that he should think my Father wished his longer Stay, as it seems so to appear by the Tenor of his Letter, it is so farr the Contrary, that we have been expecting him for some Time past, and my Father desires he would be as expeditious as possible in returning to his Friends, who are very anxious to see him. I am with the greatest Respect Your dutifull and affectionate Kinsman
Jona Williams
Doctr Benja Franklin
 
Addressed: To / Benja Franklin Esqr LLD / at Mrs Stevensons in Craven Street / Strand / London / per Calef
